                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION


MARCOS JOAQUIN RODRIGUEZ                                                       PLAINTIFF


v.                             No: 4:19-cv-00002 BRW-PSH


ROWDY SWEET, et al.                                                          DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 30th day of April, 2019.


                                                   BILLY ROY WILSON
                                           UNITED STATES DISTRICT JUDGE
